 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Norma O McCauley,                                   No. CV-18-04116-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Fry's Marketplace, Joe Harriss, Unknown
     Party, and Unknown Party,
13
                    Defendants.
14
15          The Court previously granted Plaintiff Norma O. McCauley’s Application for Leave
16   to Proceed In Forma Pauperis (Doc. 2), but upon screening the Complaint (Doc. 1), the
17   Court dismissed it because it was illegible and therefore did not state a claim on which
18   relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d 1122,
19   1129 (9th Cir. 2000), and because it did not establish a basis for subject matter jurisdiction,
20   see Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).
21   (Doc. 7.) Plaintiff was granted leave to amend the complaint by January 22, 2019.
22          On Friday, January 18, 2019, Plaintiff timely filed her First Amended Complaint.
23   (Doc. 8.) Then, on Wednesday, January 23, 2019, before the Court screened the First
24   Amended Complaint, Plaintiff filed a Second Amended Complaint. (Doc. 9.) This was
25   procedurally improper. Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure,
26   “[a] party may amend its pleading once as a matter of course” within certain parameters,
27   and “[i]n all other cases, a party may amend its pleading only with the opposing party’s
28   written consent or the court’s leave.” (emphasis added). Thus, Plaintiff should have sought
 1   the Court’s leave before filing her Second Amended Complaint. Moreover, the Local
 2   Rules contain additional procedural requirements that were not met here. See LRCiv 15.1.
 3   Nevertheless, the Court will grant leave to file the Second Amended Complaint, such that
 4   the Second Amended Complaint is now the operative complaint in this action. Plaintiff is
 5   ordered to follow the Federal and Local Rules in the future, including seeking leave from
 6   the Court (or written consent from all Defendants) before filing any additional amended
 7   complaints.
 8          The Court has screened the Second Amended Complaint, see 28 U.S.C. §
 9   1915(e)(2), and has determined that it establishes subject matter jurisdiction. Therefore, it
10   may be served.1 Because Plaintiff proceeds in forma pauperis,
11          IT IS ORDERED that service by waiver or service of the summons and Second
12   Amended Complaint shall be at government expense on the Defendants by the U.S.
13   Marshal or his authorized representative. The Court directs the following:
14   (1)    The Clerk of Court must send Plaintiff a service packet including the Second
15   Amended Complaint (Doc. 9), this Order, and both summons and request for waiver forms
16   for the Defendants.
17   (2)    Plaintiff must complete and return the service packet to the Clerk of Court within
18   30 days of the date of filing of this Order. The United States Marshal will not provide
19   service of process if Plaintiff fails to comply with this Order.
20   (3)    If Plaintiff does not either obtain a waiver of service of the summons or complete
21   service of the Summons and Complaint on Defendants within 90 days of the filing of the
22   Second Amended Complaint, the action will be dismissed. Fed. R. Civ. P. 4(m).
23   ///
     ///
24   ///
25   1
             The Court notes that Plaintiff included in her Second Amended Complaint a
     certificate of service, personally certifying that she mailed the same to Defendant Fry’s
26   Marketplace via certified mail at a Phoenix address. This is not a proper means of service
     and does not satisfy the service requirements established by the Federal Rules of Civil
27   Procedure. Service of the summons and complaint must be effected by a “person who is
     at least 18 years old and not a party,” Fed. R. Civ. P. 4(c)(2) (emphasis added), and must
28   adhere to applicable procedural requirements. E.g., Fed. R. Civ. P. 4(h) (serving a
     corporation).

                                                  -2-
 1   (4)   A Defendant who agrees to waive service of the Summons and Complaint must
 2   return the signed waiver forms to the United States Marshal, not the Plaintiff.
 3         Dated this 24th day of January, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
